DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on March 3, 2021.  This action is made final.
Claims 1, 11, and 20 are amended.  Claims 9 and 18 are cancelled.  Claims 1-8, 11-17, and 20-22 are pending for examination.  Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 USC § 112
Regarding Claim 9, the claim is cancelled as specified in Applicant’s Amendment, rendering the previous rejection moot.
Regarding Claims 1-8, Applicant’s Amendment corrects the previous issues of indefiniteness.  The previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., U.S. Patent Application 2010/0299599 A1 (published Nov. 25, 2010) (hereinafter “Shin”) in view of Bocking et al., U.S. Patent Application 2011/0231401 A1 (published Sep. 22, 2011) (hereinafter “Bocking”); Okaro et al., U.S. Patent Application 2006/0253801 A1 (published Nov. 9, 2006) (hereinafter “Okaro”); and Nurmi, Mikko, U.S. Patent Application 2006/0252442 A1 (published Nov. 9, 2006) (hereinafter “Nurmi”).
Regarding Claim 1, Shin teaches a method of operating a communication device having an electronic processor, a touch screen, and a transceiver (see, e.g., Abstract, describing a mobile device and a touch-based method allowing a user to use a communication-related function through a touch-sensitive interface; paras. 21, 22, and 24 and Fig. 1, describing and illustrating a mobile device comprising a control unit, a touchscreen, and a radio frequency [RF] unit which may include an RF transmitter and an RF receiver; and para. 96, describing methods realized in hardware or as software such as a computer or processor implementing the methods), the method comprising:
Generating, with the electronic processor, a graphical user interface (e.g., id., paras. 39, 40, 46, and 50 and Fig. 2, describing and illustrating example user interface screens of a touch-based method in a mobile device) including a selection mechanism for selecting a predefined contact category and a scrollable list containing a plurality of contacts based on the predefined contact category (see, e.g., id., Abstract and paras. 23, 25, 33, and 44, describing the mobile device as displaying a scrollable communication-related list that includes, but is not limited to, a call log list, a message list, a phonebook list, and a selection indicator (see, e.g., id., paras. 44, 46, and 50 and Fig. 2, describing and illustrating user selection of a specific item resulting in visual feedback such as presenting an image of the selected item as a distinctive color or reverse color and/or highlighted [representing various indicators of selection]);
Displaying, with the electronic processor, the graphical user interface on the touch screen (e.g., id., para. 39 and Fig. 2, describing and illustrating display of the user interface screens of the touch-based method);
Receiving, with the electronic processor, a first user input through the touch screen, the first user input aligning the selection indicator with one of the plurality of contacts contained in the scrollable list (see, e.g., id., paras. 44, 46, and 50 and Fig. 2, describing and illustrating user selection of a specific item through a touch event such as a touchdown event on the specific item, selection resulting in visual feedback such as presenting an image of the selected item as a distinctive color and/or highlighted.  Note that any visual see, e.g., “align,” Collins Dictionary, Definition 2, available at https://www.collinsdictionary.com/us/dictionary/english/align]);
Receiving, with the electronic processor, a second user input through the touch screen, the second user input selecting the selection indicator (see, e.g., id., para. 50 and Fig. 2, describing and illustrating a user invoking a second touch event on a selected item in a direction such as a non-scrollable direction); and
In response to the second user input, controlling the transceiver to transmit an audio communication to at least one communication device associated with the one of the plurality of contacts over a communication channel through the transceiver (see, e.g., id., para. 24 and Fig. 1, describing the RF unit establishing the necessary communication channels under the control of the control unit such as forming a voice call channel, and describing RF unit as selectively enabled under the control of the control unit depending on a touch event invoked on the touchscreen; para. 25, indicating functions of the user interface of the call log list as “functions based on the RF unit”; para. 50 and Fig. 2, describing and illustrating the second touch event on a selected item executing 
However, Shin is silent regarding the selection mechanism being a filter selection mechanism for selecting a predefined contact category.
Bocking teaches a method of operating a communication device (e.g., Bocking, para. 20, describing a method of enabling category-based filtering of a plurality of data items), the method comprising generating a graphical user interface including a filter selection mechanism for selecting a predefined contact category and a scrollable list containing a plurality of contacts based on the predefined contact category (see, e.g., id., para. 63 and Fig. 7, describing and illustrating a contact listing screen of a personal information manager application executed on a handheld computer, the contact listing screen allowing access to a Filter menu item; para. 64 and Fig. 8, describing and illustrating selection the Filter menu item leading to presentation of a Select Categories user interface allowing a user to select a category to direct the handheld computer to present, in the contact listing screen, a list of contacts that includes only contacts associated with the selected category; and para. 65 and Fig. 9, describing and illustrating a filtered contact listing screen displaying a category-
Shin and Bocking are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing graphical user interfaces for navigating list items and with teachings directed toward contact lists.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shin and Bocking and implement a method of operating a communication device in which a graphical user interface includes a filter selection mechanism for selecting a predefined contact category and a list containing a plurality of contacts based on the predefined contact category in order to allow a user to more easily find and access desired contact information (see, e.g., Bocking, paras. 4-6, 33, 34, and 42; and in view of the value of filtering well known in the art).  
However, Shin as modified by Bocking is silent regarding the list being a cylindrically-scrollable list.  And although movement of selection indication in relation to different list items can be viewed as “aligning the selection indicator with one of the plurality of contacts” under a broadest reasonable interpretation standard as noted above, Shin does not explicitly describe aligning the selection indicator in a narrower sense (such as continuously displaying a selection indicator or gradually moving a selection indicator or list item).
Okaro teaches a method of operating a communication device having an electronic processor and a touch screen (see, e.g., Okaro, Abstract and para. 2, describing methods and systems for providing a graphical user interface for electronic devices such as for small-screen displays, and para. 26, describing embodiments , the method comprising generating a graphical user interface including a cylindrically-scrollable list containing a plurality of items and a selection indicator (see, e.g., id., paras. 60, 61, 64, 65, and 73 and Fig. 6A, describing and illustrating a startup screen of an application comprising a menu wheel that includes a plurality of panels such that one panel of the menu wheel is highlighted to indicate a position of a cursor focus, the highlighted panel indicated by a highlight frame or border that surrounds the panel, and paras. 61, 63, and 70 and Fig. 6B, describing and illustrating the menu wheel as comprising a plurality of panels such that panels wrap around a wheel arrangement in which a topmost panel is displayed following a bottommost panel so that panels are repetitively navigable using a directional input directed in a single direction) and receiving a user input aligning the selection indicator with one of the plurality of items contained in the cylindrically-scrollable list (e.g., id., para. 28, describing various means of providing directional navigational inputs including cursor navigation accomplished by a user touching the surface of a touchscreen display such with a finger or stylus, and para. 70, describing a user navigating around the panels of the menu wheel by entering an appropriate directional input and describing an arrangement in which a position of the highlight or focus frame remains static and panels are animated so as to appear to rotate in the direction selected by the user).
Okaro is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing graphical user interfaces for navigating list items and with teachings directed toward touch-based navigation.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the see Okaro, para. 70; and in view of the value of persistently displayed selection elements known in the art).  
However, Shin as modified by Bocking and Okaro is silent regarding in response to a beginning of the second user input, controlling the transceiver to transmit the audio communication, and in response to an ending of the second user input, controlling the transceiver to end transmission of the audio communication.
Nurmi teaches a method of operating a communication device (see, e.g., Nurmi, Abstract, describing a method for establishing a Push to talk over Cellular [PoC] connection from a terminal device with a touch-screen display to the terminal device of a receiving target), the method comprising: receiving a user input through a touch screen, the user input selecting a selection indicator (see, e.g., id., paras. 20 and 23 and Fig. 1, describing and illustrating a user interface displaying a PoC application on the touch-screen display in which a user touches an identifier of a target on the touch-screen display with a pointing means to open a PoC connection to the target, and para. 25, describing and illustrating an embodiment in which the user identifies a group of recipients, such as by drawing a circle around the recipients, causing the group to be identified by a visual marking), in response to a beginning of the user input, controlling a transmitter to transmit an audio communication to at least one communication device associated with one of a plurality of contacts over a communication channel through the transmitter, and in response to an ending of the user input, controlling the transmitter to end transmission of the audio communication (see, e.g., id., para. 3, describing known PoC solutions in which a user selects a target and presses a key which opens a PoC connection such that a voice connection is established to a receiving terminal device [indicating transmission in response to user input] as long as the key is kept pressed down in the transmitting terminal device; para. 11, describing an embodiment in which the PoC connection is opened by touching the identifier with a pointing means such that the connection is activated for as long as the identifier is being touched; para. 25, describing embodiments in which the user can point to a formed group by touching a point of the visual marking such as any point on a colored background area).
Nurmi is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing graphical user interfaces for transmitting a push-to-talk audio communication and with teachings directed toward touch-based interaction.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shin, Bocking, Okaro, and Nurmi and implement a method of operating a communication device in which in response to a beginning of a second user input, a transceiver is controlled to transmit an audio communication, and in response to an ending of the second user input, the transceiver is controlled to end transmission of the audio communication in order to allow a user to more easily initiate see, e.g., Nurmi, paras. 1-6; and in view of the value of touchscreen interactions well known in the art).  
Regarding Claim 2, Shin as modified by Bocking and Okaro teaches the method of Claim 1, wherein generating the graphical user interface includes generating the selection indicator as a graphical border super-imposed on at least a portion of the cylindrically-scrollable list (see, e.g., Okaro, paras. 60, 61, 64, 65, and 73 and Fig. 6A, describing and illustrating one panel of the menu wheel highlighted to indicate a position of a cursor focus, the highlighted panel indicated by a highlight frame or border that surrounds the pane.  One of ordinary skill in the art would have been motivated to implement an indication of a highlighted list element in the form of a highlight frame or border that surrounds the element under the same rationale as provided in the discussion of Claim 1 above and further in order to provide a prominent indication of selection of a list element [see, e.g., id., para. 73]).
Regarding Claim 3, Shin as modified by Bocking and Okaro teaches the method of Claim 2, wherein receiving the first user input includes receiving user input moving the cylindrically-scrollable list to align the one of the plurality of contacts within the graphical border (see, e.g., Okaro, para. 70, describing a user navigating around the panels of the menu wheel by entering an appropriate directional input and describing an arrangement in which a position of the highlight or focus frame remains static and panels are animated so as to appear to rotate in the direction selected by the user.  One of ordinary skill in the art would have been motivated to implement movement of a list to align a list element with a fixed highlight or focus frame under the 
Regarding Claim 4, Shin as modified by Bocking and Okaro teaches the method of Claim 2, wherein receiving the first user input includes receiving user input moving the graphical border to position the graphical border over the one of the plurality of contacts (see, e.g., Shin, paras. 44, 46, and 50 and Fig. 2, describing and illustrating user selection of a specific item through a touch event such as a touchdown event on the specific item, selection resulting in visual feedback such as presenting the selected item as a distinctive color and/or highlighted [which can be viewed as aligning a selection indicator with the selected item at least in the sense that a selection indicator can be arbitrary moved among list items]; and see, e.g., Okaro, paras. 65 and 73 and Fig. 6A, describing and illustrating the highlighted panel indicated by a highlight frame or border that surrounds the panel.  One of ordinary skill in the art would have been motivated to implement a selection indicator as a graphical border under the same rationale as provided in the discussion of Claim 2 above).
Regarding Claim 5, Shin as modified by Bocking and Okaro teaches the method of Claim 1, wherein generating the graphical user interface includes generating the selection indicator as a symbol positioned adjacent to the cylindrically-scrollable list (see, e.g., Okaro, paras. 66-69 and Figs. 6C-6E, describing and illustrating embodiments in which a tab portion of the highlight frame remains visible in a deactivated state of the menu wheel, extends beyond the selected panel in an activated state, and comprises a pattern of dots that are located to the right of the selected panel [the pattern of dots representing a symbol positioned adjacent to the menu wheel].  One see, e.g., id., para. 73]).
Regarding Claim 6, Shin as modified by Bocking and Okaro teaches the method of Claim 5, wherein receiving the first user input includes receiving user input moving the cylindrically-scrollable list to position the one of the plurality of contacts adjacent to the symbol (see, e.g., Okaro, paras. 70 and 72 and Fig. 6D, describing a user navigating around the panels of the menu wheel by entering an appropriate directional input and describing an arrangement in which a position of the highlight or focus frame remains static [including the tab portion comprising the pattern of dots] and panels are animated so as to appear to rotate in the direction selected by the user.  One of ordinary skill in the art would have been motivated to implement movement of a list to align a list element with a symbol under the same rationale as provided in the discussion of Claim 5 above and further in order to provide a consistent focus area).
Regarding Claim 7, Shin as modified by Bocking and Okaro teaches the method of Claim 5, wherein receiving the first user input includes receiving user input moving the symbol to position the symbol adjacent to the one of the plurality of contacts (see, e.g., Shin, paras. 44, 46, and 50 and Fig. 2, describing and illustrating user selection of a specific item through a touch event such as a touchdown event on the specific item, selection resulting in visual feedback such as presenting the selected item as a distinctive color and/or highlighted [which can be viewed as aligning a see, e.g., Okaro, paras. 66-69 and Figs. 6C-6E, describing and illustrating embodiments in which a tab portion of the highlight frame extends beyond the selected panel and comprises a pattern of dots [representing a symbol].  One of ordinary skill in the art would have been motivated to implement a selection indicator as a symbol under the same rationale as provided in the discussion of Claim 5 above).
Regarding Claim 11, Shin as modified by Bocking and Okaro teaches a communication device corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.  Shin as modified by Bocking and Okaro further teaches the communication device further comprising a transceiver (e.g., Shin, paras. 22 and 24 and Fig. 1, describing and illustrating the mobile device as including a radio frequency [RF] unit which may include an RF transmitter and an RF receiver) wherein the audio communication is transmitted over a communication channel through the transceiver (see, e.g., id., para. 24, describing the RF unit as establishing the necessary communication channels under control of the control unit such as forming a voice call channel with a mobile communication system).
Regarding Claim 12, Shin as modified by Bocking and Okaro teaches the communication device of Claim 11, wherein the selection indicator is displayed at a static position within the graphical user interface and wherein the cylindrically-scrollable list is movable relative to the selection indicator (see, e.g., Okaro, para. 70, describing a user navigating around the panels of the menu wheel by entering an appropriate directional input and describing an arrangement in which a position of the 
Regarding Claim 13, Shin as modified by Bocking and Okaro teaches a communication device corresponding to the method of Claim 3.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.  
Regarding Claim 14, Shin as modified by Bocking and Okaro teaches a communication device corresponding to the method of Claim 4.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.  
Regarding Claim 16, Shin as modified by Bocking and Okaro teaches the communication device of Claim 11, further comprising a microphone and wherein the electronic processor receives the audio communication through the microphone (e.g., Shin, paras. 22 and 27 and Fig. 1, describing and illustrating the mobile device as including an audio processing unit including a microphone for receiving audio signals).
Regarding Claim 20, Shin as modified by Bocking and Okaro teaches a non-transitory computer-readable medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.  
Regarding Claim 21, Shin as modified by Bocking and Okaro teaches a non-transitory computer-readable medium corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable.  

Claims 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Bocking, Okaro, and Nurmi and in further view of Mumick, Kieraj Singh, U.S. Patent Application 2014/0024324 A1 (published Jan. 23, 2014) (hereinafter “Mumick”).
Regarding Claim 8, Shin as modified by Bocking, Okaro, and Nurmi teaches the method of Claim 1 as discussed above and further teaches the method wherein receiving the second user input includes receiving a touch of the selection indicator (see, e.g., Shin, para. 50 and Fig. 2, describing and illustrating a user invoking a second touch event on a selected item in a direction such as a non-scrollable direction).
However, Shin as modified by Bocking, Okaro, and Nurmi is silent regarding receiving a touch of the selection indicator for a predetermined period of time.
Mumick teaches a method of operating a communication device having an electronic processor and a touch screen (see, e.g., Mumick, Abstract, describing a computer-implemented method and system for determining a communication mode for recording a media message on a communication device; para. 10, describing embodiments comprising implementation on various devices such as a smartphone or a touch-centric device; and para. 76, describing embodiments in which an input device is a touch-sensitive display device), the method comprising receiving a user input through the touch screen, the user input selecting a selection indicator, wherein the user input includes receiving a touch of the selection indicator for a predetermined period of time (see, e.g., id., para. 30 and Fig. 1A, describing and 
Mumick is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing graphical user interfaces for receiving and transmitting an audio communication and with teachings directed toward touch-based interaction.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shin, Bocking, Okaro, Nurmi, and Mumick and implement a method of operating a communication device in which receiving a second user input includes receiving a touch of a selection indicator for a see, e.g., Mumick, paras. 7 and 8).  
Regarding Claim 15, Shin as modified by Bocking, Okaro, and Nurmi and as further modified by Mumick teaches a communication device corresponding to the method of Claim 8.  In view of the discussion of Claim 11, the same rationale of rejection provided above is applicable.  
Regarding Claim 22, Shin as modified by Bocking and Okaro and as further modified by Mumick teaches a non-transitory computer-readable medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Bocking, Okaro, and Nurmi and in further view of Shieh et al., U.S. Patent Application 2015/0281141 A1 (published Oct. 1, 2015) (hereinafter “Shieh”).
Shin as modified by Bocking, Okaro, and Nurmi teaches the method of Claim 1 as discussed above and further teaches the method wherein the electronic processor is further configured to access a data record associated with the one of the plurality of contacts (see, e.g., Shin, para. 47 and Fig. 2, describing and illustrating change in display of a selected item of the list displayed in a list region to display the number of a contact as recorded in a phonebook [indicating access of a data record of the contact]).
However, Shin as modified by Bocking, Okaro, and Nurmi is silent regarding the method wherein the data record includes contact information for a plurality of entities.
Shieh teaches a method of operating a communication device having an electronic processor and a touch screen (see, e.g., Shieh, Abstract, describing a display-switching method of an electronic device, and paras. 25, 26, and 31 and Fig. 1, describing and illustrating an electronic device comprising a processing module comprising at least one processor and a touch-sensitive module that may be integrated into a touch-sensitive display unit), the method comprising an electronic processor configured to access a data record associated with one of the plurality of contacts, wherein the data record includes contact information for a plurality of entities (see, e.g., id., paras. 38, 39, 41, 44, 48, and 53 and Fig. 2, describing and illustrating a flow diagram of a messaging method comprising displaying a contact list of at least one contact icon corresponding to contact information of a contact or of a group of contacts, detecting a continuous touch corresponding to a contact icon, recording a message, and sending a message according to contact information corresponding to the contact icon.  Note that in the case of a contact icon representing a group of contacts sending a message comprises accessing a data record associated with a plurality of entities).
Shieh is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing graphical user interfaces for receiving and transmitting an audio communication and with teachings directed toward touch-based interaction.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Shin, Bocking, Okaro, Nurmi, and Shieh and implement a method of operating a communication device in which a data record is accessed that includes contact information for a plurality of entities in order to see Shieh, paras. 5 and 6; and in view of the value of group communications well known in the art).  

Response to Arguments
Applicant’s arguments filed March 3, 2021, have been fully considered but are moot in view of the new grounds of rejection.  Note that limitations incorporated into independent Claims 1, 11, and 20 related to canceled claims 9 and 18 are rendered obvious over the teachings of newly added reference Nurmi in combination with the other applied references as discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Burgemeister, Alvin H., U.S. Patent Application 2006/0046715 A1 (published Mar. 2, 2006), teaching a user interface in which a push-to-talk function is activated by touching a target on a touchscreen; and Wengrovitz, Michael S., U.S. Patent Application 2008/0261576 A1 (published Oct. 23, 2008), teaching a touchscreen user interface comprising a graphical push-to-talk button.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
6/5/2021




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174